SUMMARY ORDER
After our decision in Shady Grove Orthopedic Assocs., PA. v. Allstate Ins. Co., 549 F.3d 137 (2008), plaintiffs Shady Grove Orthopedic Associates, P.A., petitioned the Supreme Court for a writ of certiorari. The Supreme Court granted the writ of certiorari and then reversed the decision of this Court. See 556 U.S. -, 130 S.Ct. 1431, 176 L.Ed.2d 311 (2010).
We now VACATE the judgment of the District Court and REMAND for further proceedings consistent with the opinion of the Supreme Court.
The mandate shall issue forthwith.